Banke, Presiding Judge.
John Walter Norwood pleaded guilty to rape and was sentenced to 14 years imprisonment, followed by six years on probation. He filed a timely pro se notice of appeal, and thereafter the trial court appointed counsel to prosecute the appeal. See generally Smith v. State, 253 Ga. 169 (316 SE2d 757) (1984). His appointed counsel has now filed a motion to withdraw and supporting brief pursuant to Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).
The transcript of the proceedings below reflects that the appellant was represented by counsel and was properly informed of his applicable rights and of the consequences of his plea. It also supports the trial court’s determination, made after careful inquiry, that the appellant entered his plea voluntarily and intelligently. See generally Boykin v. Alabama, 395 U. S. 238 (89 SC 1709, 23 LE2d 274) (1969); State v. Germany, 245 Ga. 326 (265 SE2d 13) (1980). After considering the matters raised in the brief and conducting a thorough examination of the record and transcript to determine independently whether there is any ground for reversal, we are in agreement with counsel that there is no arguable merit to the appeal. Therefore, this court grants the motion to withdraw and affirms the conviction.

Judgment affirmed.


Pope and Benham, JJ., concur.

*686Decided November 20, 1984.
John W. Norwood, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.